NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ANTHONY J. CIRRUZZO,                      )
                                          )
              Appellant,                  )
                                          )
v.                                        )   Case No. 2D16-3148
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Ashley B.
Moody, Judge.

Luke Charles Lirot of Luke Charles
Lirot, P.A., Clearwater (withdrew after
briefing), for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Peter Koclanes, and
Todd Chapman Assistant Attorney
Generals, Tampa, for Appellee.


PER CURIAM.

              Affirmed.


SILBERMAN, LUCAS, and ATKINSON, JJ., Concur.